DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s RCE filed on 05/03/2021.
	Claims 2-21 are pending and examined.
Response to Arguments
Applicant’s arguments filed on 05/03/2021 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Baird) applied.
The examiner is available for a phone interview with applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US PGPUB 2010/0125826) hereinafter Rice, in view of Collins (US PGPUB 2018/0081639), in view of Baird et al. (US PGPUB 2009/0313601) hereinafter Baird.

Per claim 2, Rice discloses “a software integration platform, comprising: a non-transitory memory: and one or more hardware processors coupled to the non-transitory memory and configured to read, instructions from the non-transitory memory, to cause the software integration platform to perform operations comprising” (Fig. 6; paragraph [0028]; a platform to combine different modules to create a composite application); “receiving, from a user device via a user interface, programming code associated with an application; parsing the programming code from the user device; detecting, based on the parsing the programming code, an indication of an intent to utilize one or more software modules of a plurality of software modules in the application; parsing source code associated with the first software module, determining a plurality of function calls associated with the first software module based on the parsing the source code” (Fig. 3; paragraphs [0028][0032][0033][0035][0047][0048]; an application development environment to receive a mashup definition file from a user; paragraphs [0072][0074]; a network interface to receive program code from an external device, therefore, it would have been obvious that the mashup definition file can be retrieved from an external device via a network; a workflow engine parses the mashup definition file to identify components that comprise the mashup application; for each type of component identified, workflow engine obtains component code and component metadata; analyzing the component metadata to determine the component’s I/O (function calls) format; i.e. what kind of data can be input and output from the component, to determine its compatibility with other components).
Rice does not explicitly teach “in response to detecting the indication, presenting, on the user interface, a first plurality of selectable elements corresponding to the plurality of software modules; receiving, a selection of a first selectable element of the first plurality of selectable elements, wherein the first selectable element corresponds to a first software module of the plurality of software modules” and “determining a plurality of function calls associated with the first software module based on the selection; presenting, on the user interface, a second plurality of selectable elements corresponding to the plurality of function calls associated with the first software module; and  in response to receiving a selection of a second selectable element from the second plurality of selectable elements, integrating a first function call of the first software module that corresponds to the second selectable element into the application”. However, Collins suggests “in response to detecting the indication, presenting, on the user interface, a first plurality of selectable elements corresponding to the plurality of software modules; receiving, a selection of a first selectable element of the first plurality of selectable elements, wherein the first selectable element corresponds to a first software module of the plurality of software modules” (Fig. 2; claims 1, 4; paragraphs [0004]-[0006]; in an application integration platform, detect a request to utilize one or more building blocks to be linked with an existing building block (Fig. 2; output of the existing building block 220 goes to the input of a new building block 225); a list of selectable building blocks (software modules) is displayed to a user for selection; a new building block can be linked to an existing building block based on determining compatibility of the I/O features of the two building blocks); Rice further suggests selecting and parsing source code associated with the first software module “determining a plurality of function calls associated with the first software module based on the selection” (paragraph [0035]; analyzing the component metadata to determine the component’s I/O (function calls) format, i.e. what kind of data can be input and output from the component, to determine its compatibility with other components); Collins further suggests “determining a plurality of function calls associated with the first software module; presenting, on the user interface, a second plurality of selectable elements corresponding to the plurality of function calls associated with the first software module; and in response to receiving a selection of a second selectable element from the second plurality of selectable elements, integrating a particular one of the plurality of function calls that corresponds to the second selectable element into the application” (claim 1; paragraph [0008]; “A third input corresponding to a selection of a particular external I/O feature of the particular building block can be received. For example, the third input can be received to add to a particular open I/O feature of the new building block. The method can also include assigning the particular external I/O feature of the particular building block to the particular open I/O feature of the new building block”; i.e. each building block (software module) may comprise of 
While Rice discloses determining a plurality of function calls associated with the first software module based on the selection (paragraph [0035]), Rice does not explicitly teach “wherein the plurality of function calls comprises a first function call for inquiring an availability of one or more services from the first software module, a second function call for requesting a list of input parameters required by the first software module to perform the one or more services, and a third function call for inquiring an expected return value from the one or more services”. However, Baird suggests the above limitations (paragraphs [0083]-[0085]; a mashup design application may invoke a widget discovery adapter to interrogate (send requests to inquire) available widgets and to retrieve the widgets' information; the requested information may include description on a widget’s functionality (i.e. the widget is available to provide a service); also information on the widget's input parameters (a list of input parameters) and output parameters (expected return value)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Collins and Baird to perform a widget discovery process by requesting (calling) for various types of information on a widget (first software module), such as the widget’s functionality (i.e. the widget is available to provide a service), the widget's input parameters (a list of input parameters) and output 

Per claim 3, Collins further suggests “wherein the indication includes one or more characters corresponding to a command associated with initiating a service corresponding to the one or more software modules of the plurality of software modules” (Fig. 2; claim 1; paragraphs [0004]-[0006]; in an application integration platform, a user can request (a command) to link a new building block to an existing building block, each building block represents a module that performs a web service).

Per claim 4, Collins further discloses “wherein the indication includes a selection of a button appearing on the user interface” (Fig. 2; claim 1; paragraph [0042]; selection including clicking on a button).

Per claim 5, Baird further suggests “wherein the particular one of the plurality of function calls corresponds to the first function call, and wherein the operations further comprise integrating, within the programming code associated with the application, code for initiating  the one or more services of the first software module when a return value of the first function call indicates that the one or more services is available” (paragraphs [0083]-[0085][0031]; a mashup design application may invoke a widget discovery adapter to interrogate (send a request to inquire) available widgets and to retrieve the widgets' information; the requested information may include description on a widget’s functionality (i.e. the widget is available to provide a service); the discovered widget can be binded (integrated) to other widgets to form a mashup application; therefore, it would have been obvious after the requested 

Per claim 6, Baird further suggests “wherein the particular one of the plurality of function calls corresponds to the second function call for requesting a list of input parameters required by the first software module to perform the one or more services, wherein the first software module is configured to provide, as a response to the second function call, the list of input parameters, and wherein the operations further comprise: inserting, the second function call within the programming code associated with the application, code for initiating the one or more services of the first software module based on the list of input parameters returned from the particular one of the plurality of function calls” (paragraphs [0083]-[0085][0031]; a mashup design application may invoke a widget discovery adapter to interrogate (send a request to inquire) available widgets and to retrieve the widgets' information; the requested information may include information on the widget's input parameters (a list of input parameters); the discovered widget can be binded (integrated) to other widgets to form a mashup application; therefore, it would have been obvious after the requested information (a list of input parameters) is returned, the widget (providing a service) can then be integrated to the mashup application).

Per claim 7, Baird further suggests “wherein the particular one of the plurality of function calls corresponds to the third function call for inquiring an expected return value from the one or more services of the first software module, and wherein the operations further comprise: inserting, into the programming code associated with the application and based on the expected return value from the third function call, code for initiating the one or more services  and a command for providing one or more return values from the one or more services to a second software module” (paragraphs [0083]-

Per claim 8, Collins further discloses “wherein the software integration platform is configured to be a host module for the plurality of software modules” (paragraphs [0004]-[0006][0119];a cloud infrastructure system that hosts web services for use in an integrated application). Rice also suggests the above (paragraph [0042]; a workflow engine as the host module to execute the composite application).

Claims 9-15 are rejected under similar rationales as claims 2-8.
Claims 16-21 are rejected under similar rationales as claims 2-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193